Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
The Information Disclosure Statement (IDS) filed 18 December 2020 has been entered. Applicant’s amendment of the claims filed 18 December 2020 has been entered. Applicant’s remarks filed 18 December 2020 are acknowledged. 
Claims 2-4, 24-28 and 30-38 are cancelled. Claims 1, 5-23 and 29 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Kelly B. McClellan on 10 March 2021.

Please amend the claims as the following:
18.	The immunoconjugate of claim 17, wherein the mutant IL-2 polypeptide is fused to the subunit of the Fc domain by a linker peptide, and wherein the linker peptide comprises the amino acid sequence of SEQ ID NO: 21.

23.	The immunoconjugate of claim 1, wherein the mutant IL-2 polypeptide and the antibody are joined by a linker sequence.

Reasons for Allowance
in vitro and in vivo experimental results showing that the immunoconjugate has superior efficacy in stimulating immune cells and treating cancer in animal models. The amendment to the claims was made to clarify the claimed invention. Applicant’s response and amendment to the claims submitted on 18 December 2020 have overcome all remaining grounds of objections and rejections.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 11, 2021